DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-11, 13 and 21-25 are objected to because of the following informalities: 
In line 4 of each of claims 7 and 21, the examiner suggests changing “coupled to a second side” to read “coupled to the second side”, otherwise there would be indefinite if “a second side” (in line 4) refers to “the second side” (in line 3); and
Claims 8-11, 13 and 22-25 inherit the objections to independent claims 7 and 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 21-22(as suggested) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahoshi et al. (US 2015/0255500 A1; hereinafter, “Akahoshi”).
Regarding claims 1 and 5:
Akahoshi discloses (in Fig. 1) a semiconductor package comprising:
a semiconductor die 3 [0062] comprising a first side and a second side; 
an active area 1 [0062] comprised on the second side of the die;
two or more interconnect bumps 8 [0063] coupled to two or more die pads 2 [0062] on the second side of the die; 
an optically transmissive lid 7 [0063] coupled to the semiconductor die 3 through an adhesive 4 [0063], the two or more interconnect bumps 8, and a first redistribution layer (RDL) 5/6 [0063]; and
a second redistribution layer (RDL) 11/12/15 [0067-0068] coupled with the first RDL 5/6 on the second side of the semiconductor die 3 and extending to the first side of the semiconductor die; 
wherein the first RDL 5/6 extends to an edge of the semiconductor die 3 (i.e., extending at least to an edge of the die 3); and
re claim 5, the semiconductor package of claim 1, wherein the two or more interconnect bumps 8 comprise solder balls [0063].
Therefore, Akahoshi anticipates claims 1 and 5.

Regarding claim 21-22(as suggested):
re claim 21, Akahoshi discloses (in Fig. 1) a semiconductor package comprising:
a semiconductor die 3 [0062] comprising a first side and a second side; 

two or more solder balls 8 [0063] coupled to the second side of the die on either side of the active area 1;
a first redistribution layer (RDL) 4/5/6 [0063] coupled to each of the two or more solder balls 8 and extending to an edge of the semiconductor die 3 (i.e., extending at least to an edge of the die 3);
an optically transmissive lid 7 [0065] coupled to the semiconductor die 3 through the two or more solder balls 8 and the first RDL 4/5/6;
a second redistribution layer (RDL) 11/12/15 [0067-0068] coupled with the first RDL 4/5/6 on the second side of the semiconductor die 3, the second RDL extending to the first side of the semiconductor die; and
re claim 22, the semiconductor package of claim 21, wherein the two or more solder balls 8 are coupled to two or more die pads 2 [0062].
Therefore, Akahoshi anticipates claims 21 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 and 23-25(as suggested) is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi.
Regarding claims 2, 23 and 24:
	Akahoshi anticipates claims 1 and 21 but does not specify a pad pitch of the two or more interconnect bumps, accordingly, Akahoshi does not specify a pad pitch of 60 (or 70) microns.  However, these claims are deemed obvious because Akahoshi discloses the general conditions of the claimed invention, and given Akahoshi, one of ordinary skill in the art would have been able to determine optimum or workable ranges for pad pitch (i.e., a pad pitch of 60 or 70 microns is considered to be an optimum or workable range that could be determined given the size of a die/chip necessary for a particular design requirement).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 25:
	Akahoshi anticipates claims 1 and 21 but does not specify any ranges for an angle; however, the current claim is deemed obvious because Akahoshi discloses the general conditions of the claimed invention, and given Akahoshi, one of ordinary skill in the art would have been able to determine optimum or workable ranges for an angle (i.e., an angle between 85 degrees and 60 degrees is considered to be an optimum or workable range).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7, 8, 9 and 13 (all as suggested) is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi in view of Jung et al. (US 2019/0189667 A1; hereinafter, “Jung”)
Regarding claim 7 and 8(as suggested):
re claim 7, Akahoshi discloses (in Fig. 1) a semiconductor package comprising:
a semiconductor die 3 [0062] comprising a first side and a second side; 
an active area 1 [0062] comprised on the second side of the die;
two or more the second side of the die on either side of the active area 1;
a first redistribution layer (RDL) 4/5/6 [0063] coupled to each of the two or more i.e., extending at least to an edge of the die 3);
an optically transmissive lid 7 [0065] coupled to the semiconductor die 3 through the two or more 

re claim 8, the semiconductor package of claim 21, wherein the two or more 
Akahoshi does not disclose the pillars 8 are made of copper; however, it is noted Akahoshi specifies the pillars 8 may comprise materials like gold (Au) or a solder material [0063].
Jung teaches in a device similar to that of Akahoshi, pillars 125 (Fig. 9 and [0080]) may comprise solder material such as tin-copper or tin-silver-copper, wherein such cases, the pillars 125 would be copper pillars.
Since Akahoshi does not specify any particular solder material for the pillars 8, it would have been obvious to one of ordinary skill in the art to specifically incorporate a well-known copper comprising solder material, as taught by Jung, because the copper comprising solder is well suited for a device similar to that of Akahoshi.  Furthermore, when a copper comprising solder material is specifically incorporated, Akahoshi’s pillars 8 are essentially copper pillars.

Regarding claim 9:
	Akahoshi (in view of Jung) does not specify a pad pitch of the two or more interconnect bumps, accordingly, Akahoshi (in view of Jung) does not specify a pad pitch of 60 microns.  However, these claims are deemed obvious because the prior art discloses the general conditions of the claimed invention, and given the prior art, one of ordinary skill in the art would have been able to determine optimum or workable ranges for pad pitch (i.e., a pad pitch of 60 microns is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13:
	Akahoshi (in view of Jung) does not specify any ranges for an angle; however, the current claim is deemed obvious because the prior art discloses the general conditions of the claimed invention, and given the prior art, one of ordinary skill in the art would have been able to determine optimum or workable ranges for an angle (i.e., an angle between 85 degrees and 60 degrees is considered to be an optimum or workable range).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 4 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 3 (when combined with claim 1); and 


Remarks
The amendment to specification paragraph [0058] is acknowledged.
Applicant’s remarks have been fully considered, but they are moot in view of the new grounds of rejections that are necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892